DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 18 March 2022 have been fully considered but are only persuasive in part and do not overcome all the rejections set forth in the non-final Office action mailed on 21 December 2021. 
The examiner notes that the arguments related to the 102 rejection based on Koseki were found to be persuasive and thus the 102 rejection is hereby withdrawn.
Applicant further argues that neither Tsubaki nor Nishitani ‘072 cure the deficiencies of Koseki.  The examiner notes that Koseki was not modified by Tsubaki or Nishitani ‘072 in the non-final Office action mailed on 21 December 2021; rather Tsubaki was modified by Koseki.  Applicant has not provided any specific arguments against the combination of Tsubaki as modified by Koseki.  Tsubaki discloses the solvent containing a polyol including two or more hydroxyl groups ([0019]) and a polyalkylene glycol having three or more carbon atoms per repeating unit  ([0027] – polypropylene glycol). Koseki discloses the use of borodisalicylic acid to obtain a capacitor wherein ESR properties at high temperature in a high-voltage range are improved.  Thus, the combination of Tsubaki as modified by Koseki discloses claim 1 as presented.

Applicant’s arguments with respect to claim(s) 2 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, & 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017094242 hereafter referred to as Tsubaki (reference in the rejection is made to US 2018/0277312 which is an English translation of WO2017094242) in view of Koseki et al. (US 2016/0336117).
In regards to claim 1,
Tsubaki discloses an electrolytic capacitor, comprising: 
an anode body (21 – fig. 2; [0048]) having a surface provided with a dielectric layer ([0048]); 
a cathode body (22 – fig. 2; [0048]); 
a solid electrolyte in contact with the dielectric layer and disposed between the anode body and the cathode body ([0050]); and 
a liquid component ([0046]) in contact with the dielectric layer and the solid electrolyte, the liquid component containing a solvent and an acid component ([0039] & table 1), 
the solvent containing a polyol including two or more hydroxyl groups and a polyalkylene glycol having three or more carbon atoms per repeating unit  (table 1, [0014], [0025], & [0027] – e.g. polypropylene glycol). Tsubaki fails to explicitly disclose the acid component containing a composite acid compound of an inorganic acid and an organic acid.

Koseki ‘117 discloses an electrolytic capacitor, comprising: 
a liquid component ([0017]) in contact with the dielectric layer and the solid electrolyte, the liquid component containing a solvent and an acid component ([0030-0034]), 
the acid component containing a composite acid compound of an inorganic acid and an organic acid ([0034]), 
the solvent containing a polyol including two or more hydroxyl groups and a polyalkylene glycol having three or more carbon atoms per repeating unit  ([0030-0037]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the acid component material taught by Koseki ‘117 as the acid component material of Tsubaki to obtain a capacitor wherein ESR properties at high temperature in a high-voltage range are improved.

In regards to claim 3,
Tsubaki further discloses wherein the polyol contains alkylene glycol with three or more carbon atoms ([0022]).  

In regards to claim 4,
Tsubaki further discloses wherein the polyol contains one or more members selected from the group consisting of glycerol and polyglycerol ([0022]).  

In regards to claim 6,
Tsubaki further discloses wherein the polyalkylene glycol has a weight greater than a weight of the polyol (table 1; [0031]).   

In regards to claim 7,
Tsubaki fails to explicitly disclose wherein the acid component contains boric acid.

Koseki ‘117 discloses wherein the acid component contains boric acid ([0034]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the acid component material taught by Koseki ‘117 as the acid component material of Tsubaki to obtain a capacitor wherein ESR properties at high temperature in a high-voltage range are improved.

In regards to claim 8,
Tsubaki fails to explicitly disclose wherein the composite acid compound contains one or more members selected from the group consisting of borodisalicylic acid, borodiglycolic acid, and borodioxalic acid.

Koseki ‘117 discloses wherein the composite acid compound contains one or more members selected from the group consisting of borodisalicylic acid, borodiglycolic acid, and borodioxalic acid ([0034]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the acid component material taught by Koseki ‘117 as the acid component material of Tsubaki to obtain a capacitor wherein ESR properties at high temperature in a high-voltage range are improved.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki and Koseki ‘117 as applied to claim 1 above, and further in view of Nishitani et al. (US 2012/0235072).
In regards to claim 5,
Tsubaki as modified by Koseki ‘117 fails to disclose wherein the polyalkylene glycol is a copolymer containing alkylene oxide having three or more carbon atoms per repeating unit.

Nishitani ‘072 discloses wherein the polyalkylene glycol is a copolymer containing alkylene oxide having three or more carbon atoms per repeating unit is a well-known polyalkylene glycol and is an alternative to EG and PEG ([0027-0033]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use copolymer containing alkylene oxide having three or more carbon atoms per repeating unit as taught by Nishitani ‘072 as the polyalkylene glycol of Tsubaki as such a combination is a mere substitution of one known material for another known equivalent material.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki and Koseki ‘117 as applied to claim 1 above, and further in view of Muffoletto et al. (US 2005/0180094).
In regards to claim 13,
Tsubaki as modified by Koseki ‘117 fails to disclose wherein the polyol being propylene glycol.

Muffoletto ‘094 discloses propylene glycol being an alternative to ethylene glycol or glycerol ([0030]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the ethylene glycol or glycerol of Tsubaki with propylene glycol as taught by Muffoletto ‘094 as such a combination is a mere substitution of one known material for another known equivalent material.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 2 & 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki in view of Koseki ‘117 and Furukawa et al. (US 2016/0307703).
In regards to claim 2,
Tsubaki discloses an electrolytic capacitor, comprising: 
an anode body (21 – fig. 2; [0048]) having a surface provided with a dielectric layer ([0048]); 
a cathode body (22 – fig. 2; [0048]); 
a solid electrolyte in contact with the dielectric layer and disposed between the anode body and the cathode body ([0050]); and 
a liquid component ([0046]) in contact with the dielectric layer and the solid electrolyte, the liquid component containing a solvent and an acid component ([0039] & table 1), 
the solvent containing a polyol including two or more hydroxyl groups and a polyalkylene glycol (table 1, [0014], [0025], & [0027] – e.g. polypropylene glycol), 
the polyalkylene glycol having a weight greater than a weight of the polyol (table 1; [0031]).  Tsubaki fails to explicitly disclose the acid component containing a composite acid compound of an inorganic acid and an organic acid and the polyol being propylene glycol.

Koseki ‘117 discloses an electrolytic capacitor, comprising: 
a liquid component ([0017]) in contact with the dielectric layer and the solid electrolyte, the liquid component containing a solvent and an acid component ([0030-0034]), 
the acid component containing a composite acid compound of an inorganic acid and an organic acid ([0034]), 
the solvent containing a polyol including two or more hydroxyl groups and a polyalkylene glycol having three or more carbon atoms per repeating unit  ([0030-0037]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the acid component material taught by Koseki ‘117 as the acid component material of Tsubaki to obtain a capacitor wherein ESR properties at high temperature in a high-voltage range are improved.

Furukawa ‘703 discloses propylene glycol being an alternative to ethylene glycol ([0048]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the ethylene glycol of Tsubaki with propylene glycol as taught by Furukawa ‘703 as such a combination is a mere substitution of one known material for another known equivalent material.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 11,
Tsubaki fails to explicitly disclose wherein the acid component contains boric acid.

Koseki ‘117 discloses wherein the acid component contains boric acid ([0034]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the acid component material taught by Koseki ‘117 as the acid component material of Tsubaki to obtain a capacitor wherein ESR properties at high temperature in a high-voltage range are improved.

In regards to claim 12,
Tsubaki fails to explicitly disclose wherein the composite acid compound contains one or more members selected from the group consisting of borodisalicylic acid, borodiglycolic acid, and borodioxalic acid.

Koseki ‘117 discloses wherein the composite acid compound contains one or more members selected from the group consisting of borodisalicylic acid, borodiglycolic acid, and borodioxalic acid ([0034]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the acid component material taught by Koseki ‘117 as the acid component material of Tsubaki to obtain a capacitor wherein ESR properties at high temperature in a high-voltage range are improved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848